
	

114 HRES 549 IH: Expressing support for the designation of June 26 as “LGBT Equality Day”.
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 549
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Ms. DelBene (for herself, Mr. Lowenthal, Mr. Larsen of Washington, Mr. Pocan, Mr. Jeffries, Mr. Hastings, Mr. Engel, Mr. Takano, Mr. Keating, Mrs. Watson Coleman, Mr. Kilmer, Mr. Ted Lieu of California, Mr. Van Hollen, Ms. Norton, Mr. Polis, Mr. Hinojosa, Mr. Grijalva, Ms. Lee, Ms. Speier, Ms. Castor of Florida, Mr. Ashford, Mr. Gallego, Ms. Hahn, Mr. Loebsack, Mr. Carson of Indiana, Mr. Rush, Mr. Lewis, Mr. Moulton, Ms. Velázquez, Mrs. Davis of California, Mr. Schiff, Ms. Matsui, Ms. Clark of Massachusetts, Mr. Higgins, Ms. DeGette, Mr. Smith of Washington, Mr. Rangel, Mr. Swalwell of California, Mr. Cicilline, Mr. Delaney, Ms. Titus, Ms. Slaughter, Mr. Norcross, Mr. Pascrell, Mr. Kennedy, Mr. Langevin, Mr. Honda, Ms. Esty, Ms. Meng, Mr. Brady of Pennsylvania, Mr. Murphy of Florida, Mr. Garamendi, Ms. Judy Chu of California, Mr. Pallone, Ms. Clarke of New York, Mr. Yarmuth, Mr. Heck of Washington, Ms. Lofgren, Ms. McCollum, Ms. Tsongas, Mr. McDermott, Mrs. Dingell, Mrs. Capps, Mr. Blumenauer, Ms. Bass, Ms. Brownley of California, Mr. Gutiérrez, Ms. Wilson of Florida, Mr. Serrano, Mr. Nadler, Mr. Kildee, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Ms. Sinema, Mr. Sean Patrick Maloney of New York, Mrs. Bustos, Mr. McNerney, Mr. Thompson of California, Mr. Kind, Mr. Grayson, Ms. Moore, Ms. Bonamici, Ms. Pingree, Miss Rice of New York, Ms. Schakowsky, Mr. DeSaulnier, Ms. Frankel of Florida, Ms. Kuster, Ms. Wasserman Schultz, Mr. Crowley, Mr. Michael F. Doyle of Pennsylvania, Mr. Cartwright, Mr. Beyer, and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for the designation of June 26 as LGBT Equality Day.
	
	
 Whereas the United States recognizes that all people should be treated equally; Whereas Members of the 114th Congress support the rights and freedoms of individuals who are lesbian, gay, bisexual, and transgender (LGBT);
 Whereas, on June 26, 2003, the United States Supreme Court ruled in Lawrence v. Texas that States could no longer criminalize the private conduct in which same-sex couples engage;
 Whereas, on June 26, 2013, the United States Supreme Court ruled in United States v. Windsor that section 3 of the Defense of Marriage Act (DOMA) was unconstitutional and the Federal Government could no longer restrict married same-sex couples from receiving Federal benefits and protections;
 Whereas, on June 26, 2015, the United States Supreme Court ruled in Obergefell v. Hodges that same-sex couples have a constitutional right to marry and States could no longer discriminate against same-sex couples when recognizing or licensing a marriage;
 Whereas Supreme Court decisions handed down on June 26 ended marriage discrimination and the criminalization of same-sex private intimate conduct under the law;
 Whereas LGBT people and their allies have worked together for over 60 years to make progress toward achieving full equality for all people in the United States, regardless of sexual orientation or gender identity;
 Whereas LGBT people in the United States continue to face many barriers to the American dream that cannot be solved through courtroom litigation alone;
 Whereas transgender people and LGBT people of color are disproportionately and uniquely burdened by such barriers, including violence, discrimination, poverty, and societal isolation;
 Whereas although victories at the Supreme Court have affirmed the dignity and equality of millions of same-sex couples, statutory reforms are needed to ensure LGBT people in the United States are free from discrimination and have equal access to the American dream; and
 Whereas June 26 would be an appropriate date to designate as LGBT Equality Day: Now, therefore, be it  That the House of Representatives—
 (1)supports equal rights and protections for all people, regardless of actual or perceived sexual orientation or gender identity;
 (2)supports the designation of LGBT Equality Day; (3)encourages the celebration of LGBT Equality Day to commemorate the significance of Supreme Court decisions handed down on June 26 in 2003, 2013, and 2015, and to continue educating all people about the forms of discrimination, harassment, and intolerance that lesbian, gay, bisexual, and transgender people continue to face; and
 (4)acknowledges the need for further legislation to ensure people in the United States are free from all forms of discrimination on the basis of actual or perceived sexual orientation or gender identity, including in employment, housing, public accommodations, education, Federal funding, credit, and jury service.
			
